UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 6, 2012 (January 1, 2012) AdvanSource Biomaterials Corporation (Exact Name of Registrant as Specified in Charter) Delaware 000-28034 04-3186647 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 229 Andover Street, Wilmington, Massachusetts,01887 (Address of Principal Executive Offices)(Zip Code) (978) 657-0075 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On January 1, 2012, by vote of the Board of Directors of AdvanSource Biomaterials Corporation (the “Company”), Mr. David Volpe was appointed as the Company’s Chief Financial Officer.Prior to his appointment as Chief Financial Officer, Mr. Volpe was the Company’s Acting Chief Financial Officer since March 3, 2009.Mr. Volpe’s biographical information is set forth in the “Named Executive Officers” section of the August 14, 2011 Proxy Statement filed on September 29, 2011 pursuant to Section 14(A) of the Securities Exchange Act of 1934, and incorporated herein by reference.Mr. Volpe’s base compensation has been set at $200,000 per annum and he is eligible for all standard benefits provided by the Company to its employees. Item 7.01. Regulation FD Disclosure See Item 5.02 of this Form 8-K. The information included in this Current Report on Form 8-K is being furnished under Item 7.01, “Regulation FD Disclosure,” of Form 8-K.As such, the information herein shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section, nor shall it be incorporated by reference into a filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing.This Current Report will not be deemed an admission as to the materiality of any information required to be disclosed solely to satisfy the requirements of Regulation FD. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANSOURCE BIOMATERIALS CORPORATION By:/s/ Michael F. Adams Michael F. Adams President & CEO Dated:January 6, 2012
